DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
The Applicant election of Group I directed to claims 1-14 in the reply filed on 2/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4-5, 9-10 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120087664) in view of Cao et al (Power margin improvement for OFDMA-PON using hierarchical modulation).
 

Regarding Claim 1, Zhang discloses a transmitter, comprising: 
a transmitter to provide a plurality of optical subcarriers (Fig 1, Fig 2, paragraphs [11][20] where an OLT 10 has a transmitter that provides a plurality of optical subcarriers), a first one of the plurality of subcarriers carrying first control information, and a second one of the plurality of subcarriers carrying second control information (Fig 1, Fig 2, paragraphs [11][20][22][23] where a first one of the plurality of subcarriers carries first control information (e.g. regarding ONU1) and a second one of the plurality of subcarriers carries second control information (e.g. regarding ONU2)), the first control information being indicative of a first parameter associated with a first node remote from the transmitter and the second control information being indicative of a second parameter associated with a second node remote from the transmitter (Fig 1, Fig 2, paragraphs [11][20][22][23] where the first control information (e.g. regarding ONU1) is indicative of a first parameter associated with a first node (e.g. ONU1) remote from the transmitter at the OLT 10 and the second control information (e.g. regarding ONU2) is indicative of a second parameter associated with a second node (e.g. ONU2) remote from the transmitter at the OLT 10) .  
Zhang fails to explicitly disclose the transmitter having a laser operable to output light; a processor operable to receive data and provide a plurality of electrical signals based on the data; and a modulator operable to modulate the light to provide a plurality of optical subcarriers.  
However, Cao discloses a transmitter having
a laser operable to output light (Fig 4, section 3 “Experimental setup and results” page 8265 where an OLT has an OFDMA transmitter with a laser (CW) operable to output light); 
a processor operable to receive data and provide a plurality of electrical signals based on the data (Fig 4, section 3 “Experimental setup and results” page 8265 where the OFDMA transmitter has a processor (e.g. IFFT) operable to receive data and provide a plurality of electrical signals based on the data); and 
a modulator operable to modulate the light to provide a plurality of optical subcarriers (Fig 4, section 3 “Experimental setup and results” page 8265 where the OFDMA transmitter has a modulator (MZM) operable to modulate the light to provide a plurality of optical subcarriers).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang, with the teachings of the OFDMA transmitter as described in Cao. The motivation being is that as shown an OFDMA transmitter can have a laser (CW), a processor (e.g. IFFT), and a modulator (MZM) and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang and have the OLT 10 with an OFDMA transmitter that has a laser (CW), a processor (e.g. IFFT), and a modulator (MZM) i.e. as an alternative for the generation and transmission of the optical subcarriers and which modification is a simple implementation of known concept of a known OFDMA transmitter into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 
 
Regarding Claim 2, Zhang as modified by Cao also discloses a transmitter wherein the first parameter is a first amount of data output from the first node, and the second parameter is a second amount of data output from the second node (Zhang Fig 1, Fig 2, paragraphs [11][20][22][23] where the first parameter is a first amount of data output from the first node (e.g. ONU1) and the second parameter is a second amount of data output from the second node (e.g. ONU2)).  

Regarding Claim 4, Zhang as modified by Cao also discloses a transmitter wherein each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers (Zhang Fig 1, Fig 2, paragraphs [11][20][22][23] where each of the plurality of optical subcarriers (e.g. regarding ONU1 and ONU2) does not spectrally overlap with another of the plurality of optical subcarriers (as shown in Fig 2)).  

Regarding Claim 5, Zhang as modified by Cao also discloses a transmitter wherein the processor is a digital signal processor (Cao Fig 4, section 3 “Experimental setup and results” page 8265 where the processor (e.g. IFFT) is a digital signal processor).  
 
Regarding Claim 9, Zhang as modified by Cao also discloses a transmitter wherein the modulator includes a Mach-Zehnder modulator (Cao Fig 4, section 3 “Experimental setup and results” page 8265 where the modulator (MZM) includes a Mach-Zehnder modulator).  

Regarding Claim 10, Zhang as modified by Cao also discloses a transmitter wherein the processor has an output, the transmitter further including digital-to-analog converter circuitry coupled to the output, the digital-to-analog converter circuitry operable to supply an analog output (Cao Fig 4, section 3 “Experimental setup and results” page 8265 where the processor (e.g. IFFT) has an output and the OFDMA transmitter further includes digital-to-analog converter circuitry (DAC) coupled to the output and the digital-to-analog converter circuitry (DAC) is operable to supply an analog output).  

Regarding Claim 12, Zhang as modified by Cao also discloses a transmitter wherein at least one of the plurality of optical subcarriers is modulated in accordance with a modulation format, the modulation format being one of an m-quadrature amplitude modulation (m-QAM) modulation, where m is a positive integer, a quadrature phase shift keying (QPSK) modulation format, and a binary phase shift keying (BPSK) modulation format (Cao Fig 4, Fig 6, section 3 “Experimental setup and results” pages 8265 and 8267 where at least one of a plurality of optical subcarriers (i.e. from the OFDMA transmitter) is modulated in accordance with a modulation format and the modulation format is a 16-QAM modulation).  

Regarding Claim 13, Zhang as modified by Cao also discloses a transmitter wherein the processor has a plurality of inputs, a number of the plurality of subcarriers is based on a number of the plurality of inputs receiving one of data or control information (Cao Fig 4, section 3 “Experimental setup and results” page 8265 where the processor (e.g. IFFT) has a plurality of inputs and a number of the plurality of optical subcarriers is based on a number of the plurality of inputs receiving one of data or control information).  

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120087664) in view of Cao et al (Power margin improvement for OFDMA-PON using hierarchical modulation) in further view of Datta (US Pub 20190349157). 

Regarding Claim 3, Zhang as modified by Cao fails to explicitly disclose a transmitter wherein each of the plurality of optical subcarriers is a Nyquist subcarrier. 
	However, Datta discloses 
each of a plurality of subcarriers being a Nyquist subcarrier (Fig 5 paragraphs [25][32][65] where in a transmitter 500 each of a plurality of subcarriers (e.g. from IFFT 520) is a Nyquist subcarrier because of a pulse shaping filter 515 that is a Nyquist filter using root raised cosine).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang as modified by Cao, with the teachings of the transmitter 500 as described in Datta. The motivation being is that as shown in a transmitter 500 each of a plurality of subcarriers (e.g. from IFFT 520) can be a Nyquist subcarrier because of a pulse shaping filter 515 that is a Nyquist filter using root raised cosine and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang as modified by Cao and have in the OFDMA transmitter each of a plurality of subcarriers (e.g. after IFFT) be a Nyquist subcarrier because of a pulse shaping filter 515 that is a Nyquist filter using root raised cosine i.e. as an alternative so as to keep inter carrier interference small and avoid inter symbol interference and which modification is a simple implementation of known concept of a known transmitter 500 into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 
 
Claims 6-8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120087664) in view of Cao et al (Power margin improvement for OFDMA-PON using hierarchical modulation) in further view of Miyoshi et al (US Pub 20080304583). 

Regarding Claim 6, Zhang as modified by Cao fails to explicitly disclose a transmitter wherein the processor has a plurality of inputs, the transmitter further including: switch circuitry coupled to at least one of the plurality of inputs.  
However, Miyoshi discloses 
a processor having a plurality of inputs and a transmitter further including: switch circuitry coupled to at least one of the plurality of inputs (Fig 4, paragraph [34] where in a transmitter 100 a processor (e.g. IFFT 109) has a plurality of inputs and the transmitter 100 further includes a switch circuitry 113 coupled to at least one of the plurality of inputs).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang as modified by Cao, with the teachings of the transmitter 100 as described in Miyoshi. The motivation being is that as shown in a transmitter 100 a processor (e.g. IFFT 109) can have a plurality of inputs and the transmitter 100 can further include a switch circuitry 113 coupled to at least one of the plurality of inputs and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang as modified by Cao and have in the OFDMA transmitter a processor (e.g. IFFT) that has a plurality of inputs and the OFDMA transmitter further includes a switch circuitry 113 coupled to at least one of the plurality of inputs i.e. as an alternative so as to select whether to transmit data, a pilot or non-transmit during communications and which modification is a simple implementation of known concept of a known transmitter 100 into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 7, Zhang as modified by Cao fails to explicitly disclose a transmitter wherein the processor has a plurality of inputs, the transmitter further including: a plurality of switches, each of which is coupled to a respective one of the plurality of inputs.  
However, Miyoshi discloses 
a processor having a plurality of inputs and a transmitter further including a plurality of switches, each of which is coupled to a respective one of the plurality of inputs (Fig 4, paragraph [34] where in a transmitter 100 a processor (e.g. IFFT 109) has a plurality of inputs and the transmitter 100 further includes a plurality of switches 113 each of which is coupled to a respective one of the plurality of inputs). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang as modified by Cao, with the teachings of the transmitter 100 as described in Miyoshi. The motivation being is that as shown in a transmitter 100 a processor (e.g. IFFT 109) can have a plurality of inputs and the transmitter 100 can further include a plurality of switches 113 each of which is coupled to a respective one of the plurality of inputs and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang as modified by Cao and have in the OFDMA transmitter a processor (e.g. IFFT) that has a plurality of inputs and the OFDMA transmitter further includes a plurality of switches 113 each of which is coupled to a respective one of the plurality of inputs i.e. as an alternative so as to select whether to transmit data, a pilot or non-transmit during communications and which modification is a simple implementation of known concept of a known transmitter 100 into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 8, Zhang as modified by Cao and Miyoshi also discloses a transmitter wherein each of the plurality of switches selectively supplies one of a data and control information to a respective one of the plurality of inputs (Miyoshi Fig 4, paragraph [34] where each of the plurality of switches 113 selectively supplies one of a data and control (e.g. pilot) information to a respective one of the plurality of inputs).  

Regarding Claim 14, Zhang as modified by Cao fails to specifically disclose a transmitter wherein a spectral gap is present between spectra associated with at least first and second adjacent ones of the plurality of optical subcarriers. 
However, Miyoshi discloses 
a spectral gap being present between spectra associated with at least first and second adjacent ones of a plurality of subcarriers (Fig 7, Fig 9, paragraphs [40][63][72] where a transmitter 200 inserts a spectral gap (i.e. in accordance with non-transmission pattern table 105) being present between spectra associated with at least first and second adjacent ones (e.g. f6 and f8) of a plurality of subcarriers (as shown in Fig 9)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang as modified by Cao, with the teachings of the transmitter 200 as described in Miyoshi. The motivation being is that as shown a transmitter 200 can insert a spectral gap (i.e. in accordance with non-transmission pattern table 105) being present between spectra associated with at least first and second adjacent ones (e.g. f6 and f8) of a plurality of subcarriers (as shown in Fig 9) and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang as modified by Cao and have the OLT 10 with an OFDMA transmitter that inserts a spectral gap (i.e. in accordance with non-transmission pattern table 105) being present between spectra associated with at least first and second adjacent ones (e.g. f6 and f8) of a plurality of subcarriers (as shown in Fig 9) i.e. as an alternative so as to select whether to transmit data, a pilot or non-transmit during communications and which modification is a simple implementation of a known concept of a known transmitter 200 into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 
 
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Pub 20120087664) in view of Cao et al (Power margin improvement for OFDMA-PON using hierarchical modulation) in further view of Chen et al (US Pub 20160112123). 

Regarding Claim 11, Zhang as modified by Cao fails to explicitly disclose a transmitter further including a driver circuitry that receives the analog output and supplies a drive signal to the modulator.  
However, Chen discloses 
a driver circuitry that receives an analog output and supplies a drive signal to a modulator (Fig 2, paragraph [35] where in a transmitter a driver circuitry 206 receives an analog output from DAC 204 and supplies a drive signal to a modulator 210). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the OLT 10 as described in Zhang as modified by Cao, with the teachings of the transmitter as described in Chen. The motivation being is that as shown in a transmitter a driver circuitry 206 can receive an analog output from DAC 204 and supply a drive signal to a modulator 210 and one of ordinary skill in the art can implement this concept into the OLT 10 as described in Zhang as modified by Cao and have in the OFDMA transmitter a driver circuitry 206 that receives an analog output from DAC and supplies a drive signal to modulator (MZM) i.e. as an alternative so as to add a driving functionality into the system in order to regulate power going to the modulator (MZM) and which modification is a simple implementation of known concept of a known transmitter into a known OLT 10 for its improvement and for optimization and which modification yields predictable results. 

Conclusion
The closest prior art considered pertinent to the application and not relied upon is the following:

Razmtouz (US Pub 20150319028) Fig 2 teaches a system where an OLT 5 communicates with ONUs 2 via data channel subcarriers DSC and control channel subcarriers RSC. 

Wei et al (US Pub 20090092394) Fig 1 and Fig 2 teaches a system where an OLT 102 communicates with ONUs 106-112 via data channel subcarriers 232/234 and control channel subcarriers 230. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636